@Hnitrh ﬁvtatez Qtuurt at gpprals

For the Seventh Circuit
Chicago, Illinois 60604

March 28, 2006

Before

Hon. RICHARD D. CUDAHY, Circuit Judge
Hon. DANIEL A. MANION, Circuit Judge
Hon. DIANE S. SYKES, Circuit Judge

Nos. 05—1752 & 05—1814

IN RE UNITED AIRLINES INC, Appeal from the United States District Court
Debtor. for the Northern District of Illinois, Eastern
Division
US. BANK NATIONAL ASSOCIATION,
Appellant, Cross-Appellee, Nos. 04 C 6643, 04 C 6885
v. John W. Darrah,
Judge.

UNITED AIR LINES, INC.,
Debior—Appellee, Cross-Appellant.

ORDER

Page 21 of the slip opinion issued in this case on February 13, 2006, is amended as follows: the
paragraph beginning at line 8 with the words, “Finally, U.S. Bank’s point,” and ending at line 14
with the word “setoff,” should be deleted and replaced with:

Finally, U.S. Bank’s point about holding a perfected security interest is beside the
point. As of December 5, 2002, the effective date of this transfer, United was not in
bankruptcy and the lending arrangement was proceeding as planned. United was
current in its payments, and US. Bank had no reason to invoke its security interest
to withhold payment. Accordingly, United is entitled to the full amount of the
Category III Claims free from setoff.